DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 02/19/2021, with respect to the 35 USC 101, 112 and 103 rejections set forth in the Non-Final Rejection mailed 11/10/2020 have been fully considered and are persuasive.  The 35 USC 101, 112 and 103 rejections set forth in the Non-Final Rejection mailed 11/10/2020 have been withdrawn. 
However, Applicant’s amendment introduces a new issue under 35 USC 112 (b), namely the omission of the cooperative/structural relationship of some claimed features. See rejection below.
Additionally, a new rejection is made with respect to the amended claims, the new rejection relying on Acquista et al. (PGPUB 2017/0258402). See rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 8 requires the creation of first and second virtual center biases but fails to incorporate the creation of these biases into any other portion of the claims. The resistors that form theses biases are therefore not clearly connected to any other structure of the claims, thus omitting the structural or cooperative relationship of the claimed elements.
Claims 9-15 are rejected by virtue of their dependence on indefinite claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Acquista et al. (2017/0258402).
Regarding Claims 8, 12 and 13, Acquista discloses a first biopotential sensor assembly 201 having a first interface 220 configured to electrically interface the sensor assembly with a first electrode 212 for acquiring first biopotential signal samples (Fig. 2A) from the body of a user; a plurality of first resistors configured to create a first virtual center bias within the sensor assembly (see the resistors coupled between the positive and negative terminals of the amplifiers in Fig. 2A); a first processor (i.e. A/D converters in conjunction with MPU 260) configured to convert the first biopotential samples into digital biopotential data (par. [0050]); and a first transceiver 280 configured to wirelessly receive a synchronization signal from a master node and also wirelessly transmit the biopotential data (Fig. 2A; par. [0050, 0101]). Acquista discloses this same architecture exists with each sensor of the system, so a second sensor assembly 202 would have the same features of sensor assembly 201 (Fig. 3; par. [0054]), wherein each sensors 201, 202, 203 is isolated from one another and work independently of one another. Lastly, Acquista discloses a biopotential monitoring system 101, i.e. a master node or device, that has a third transceiver that sends synchronization signals to the sensor assemblies in order to synchronize the signals acquired by the separate sensor assemblies (par. [0101, 0108]) and then receives the synchronized signals from the 
Regarding Claim 9, Acquista discloses each sensor assembly has a respective battery (not shown, see par. [0013, 0042]) and a respective operational amplifier , each coupled to a ground through a connection on the negative terminal and connected to the plurality of resistors via the negative terminal on the top amplifier or the positive terminal on the bottom amplifier (see Fig. 2A).
In regards to Claim 10, Acquista discloses each assembly contains both positive and negative vectors, as indicated by the electrode 2 being fed to a positive terminal of an op-amp with respect to electrode 1 and electrode 3 being fed to a negative terminal of an op-amp with respect to electrode 1 (see Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Acquista et al. (2017/0258402). Applicant claims wherein neither the first or second assembly comprises a reference electrode. The Examiner notes it is unclear was to what benefit the lack of a reference electrode provides or what unexpected results are obtained by omitting the reference electrode as claimed. Particularly, Applicant’s specification indicates a voltage divider is coupled to the op amps to provide the ability to create a bias for the op-amps (par. [0026] of PGPUB 2020/0037877, which is the publication of the present application). Likewise, Acquista discloses creating a voltage divider through resistors to provide a bias to the op-amps (see par. [0050]; Fig. 2A). This central bias is created without the use of a reference electrode, which would appear to allow Acquista and Applicant’s invention to operate in the same manner.  Furthermore, if the grounds between a first sensor assembly and a second sensor assembly are isolated, as is the case with the physical and electrical isolation of the sensor assemblies of Acquista, it is unclear what benefit or unexpected results are obtained in using a means for providing 
Therefore, it would have been prima facie obvious to modify Acquista to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Acquista. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Acquista et al. (2017/0258402) in view of Felix et al. (2016/0213263). Acquista discloses all of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Acquista et al. (2017/0258402)in view of Blair et al. (2011/0004276). Acquista discloses each sensor assembly can have a specific header inserted into any communication from the assembly (par. [0106]), but does not explicitly disclose that the header identifies the particular assembly. However, in the same field of endeavor of medical telemetry, Blair discloses inserting unique identifiers into the transmitted data stream from wireless electrodes for the purpose of ensuring the device receiving said data may know and verify the source of the data transmission, i.e. which electrode the data is from, which aids in the correct processing of the data as well as ensuring correct operation of the device in that the data is received from the desired or intended source (par. [0324-0325]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Acquista reference to include inserting unique identifiers in the wireless transmission of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792